Case 4:19-cv-00050-JHM-HBB Document 1-2 Filed 05/16/19 Page 1 of 8 PageID #: 8

                                                                          Service of Process
                                                                          Transmittal
                                                                          05/01/2019
                                                                          CT Log Number 535397888
   TO:     Carol Herceg
           The Prudential Insurance Company of America
           2101 Welsh Road, Law Dept.
           Dresher, PA 19025

   RE:     Process Served in Kentucky

   FOR:    The Prudential Insurance Company of America (Domestic State: NJ)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                 CARL BROWN, PLTF. vs. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, DFT.
   DOCUMENT(S) SERVED:              Summons, Complaint
   COURT/AGENCY:                    Daviess County Circuit Court, KY
                                    Case # 19CI00416
   NATURE OF ACTION:                Insurance Litigation
   ON WHOM PROCESS WAS SERVED:      C T Corporation System, Frankfort, KY
   DATE AND HOUR OF SERVICE:        By Certified Mail on 05/01/2019 postmarked on 04/23/2019
   JURISDICTION SERVED :            Kentucky
   APPEARANCE OR ANSWER DUE:        Within 20 days following the day this paper is delivered to you
   ATTORNEY(S) / SENDER(S):         Christopher L. Rhoads
                                    RHOADS & RHOADS, P.S.C.
                                    115 E. 2nd St., Suite 100
                                    P.O. Box 2023
                                    Owensboro, KY 42302
                                    270-683-4600
   ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/01/2019, Expected Purge Date:
                                    05/06/2019

                                    Image SOP

                                    Email Notification, Legal Process Unit legal.process.unit@prudential.com

                                    Email Notification, Carol Herceg carol.herceg@prudential.com

   SIGNED:                          C T Corporation System
   ADDRESS:                         306 W. Main Street
                                    Suite 512
                                    Frankfort, KY 40601
   TELEPHONE:                       609-538-1818




                                                                          Page 1 of 1 / AZ
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.



                                                                                                          EXHIBIT A
                                                                                           I
                  Case 4:19-cv-00050-JHM-HBB Document 1-2 Filed 05/16/19
                                                   CERTIFIED       MAILPage 2 of 8 PageID #: 9
                                                                                                 U.S. POSTAGE»pitney BOWES
    viATH Oe          Jennifer Hardesty Besecker                                      !
                                                                                                                             {
m
%
'
          n    / *1
                      Daviess County Circuit Court
                      Daviess Circuit & District Cc
                      Holbrook Judicial Center
                                                                                      5S
                                                                                                 (ip
                                                                                               ! £T^303 $012.25°
                      100 East 2nd Street, P.O. Bo:                                            i 0000340085 APR 23. 2019
                      Owensboro, Kentucky 42302-|        Iim 72bb «H04 2Tb7 5151 52
                                                  L      RETURN RECEIPT REQUESTED

                                         CT CORPORATION SYSTEM
                                         306 W. MAIN STREET
                                         FRANKFORT, KY 40601



                                           19-CI-00416



                            '67«ii5 2S0

                                    • . 40801:Tie3^v£003
                                                                                               EXHIBIT A
        Case 4:19-cv-00050-JHM-HBB Document 1-2 Filed 05/16/19 Page 3 of 8 PageID #: 10

 AOC-E-105         Sum Code: Cl
 Rev. 9-14                                                                             Case#: 19-CI-00416
 Commonwealth of Kentucky                                                              Court:   CIRCUIT
 Court of Justice Courts.ky.gov                                                        County: DAVIESS
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS

Plantiff, BROWN, CARL VS. THE PRUDENTIAL INSURANCE COMPANY OF AMERI, Defendant

                                                                                                                                  N

   TO: CT CORPORATION SYSTEM                                                                                                      g
                                                                                                                                  g
       306 W MAIN STREET                                                                                                          •5
                                                                                                                                  g
       FRANKFORT, KY 40601                                                                                                        g
                                                                                                                                  g
Memo: Related party is THE PRUDENTIAL INSURANCE COMPANY OF AMERI                                                                  o
                                                                                                                                  a
                                                                                                                                  jc
                                                                                                                                  £
The Commonwealth of Kentucky to Defendant:
THE PRUDENTIAL INSURANCE COMPANY OF AMERI

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the ' _
document delivered to you with this Summons.                                                                                       "
                                                                                                                                   a
                                                                                                                                  <e
                                                                                                                                  s
                                                                                                                                  2
                                                                                                                                  o
                                                                                                                                  o
                                                        fsl Jennifer Besecker,                                                    1
                                                        Daviess Circuit Clerk                                                     x
                                                        Date: 4/23/2019
                                                                                                                                  ts5
                                                                                                                                  <
                                                                                                                                  >•
                                                                                                                                  <
                                                                                                                                  2
                                                                                                                                  O
                                                                                                                                  X
                                                                                                                                  o
                                                                                                                                  a
                                                                                                                                  ■a
                                                                                                                                  -»
                                                                                                                                  a
                                                 Proof of Service
                                                                                                                                  1a
   This Summons was:                                                                                                              a.

□ Served by delivering a true copy and the Complaint (or other initiating document)

     To:

□ Not Served because:
                                                                                                                                  o
                                                                                                                                  g
   Date:                          , 20.                                                                                           ’S
                                                                                           ■ Served By                            g
                                                                                                                                  g
                                                                                                                                  g
                                                                                                Title
                                                                                                                                  §»
                                                                                                                                  o
Summons 10:160056711618644@00000236969                                                                                            8
CIRCUIT: 19-CI-00416 Certified Mail                                                                                               o.




                                                                                                eFiled
BROWN. CARL VS. THE PRUDENTIAL INSURANCE COMPANY OF AMERI
                                                     Page 1 of 1


                                                                                                        EXHIBIT A
   Case 4:19-cv-00050-JHM-HBB Document 1-2 Filed 05/16/19 Page 4 of 8 PageID #: 11
Filed                  19-CI-00416   04/23/2019          Jennifer Besccker, Daviess Circuit Clerk




                                     COMMONWEALTH OF KENTUCKY
                                       DAVIESS CIRCUIT COURT
                                            DIVISION
                                         CASE NO.
                                       ====Electronically Filed====

         CARL BROWN            "                                                      PLAINTIFF       N
                                                                                                      O
                                                                                                      so
         v.                                   . COMPLAINT
                                                                                                      n
                                                                                                      sa
         THE PRUDENTIAL INSURANCE                                                                     9
         COMPANY OF AMERICA                                                        DEFENDANT          a
                                                                                                      a>
                                                                                                      n
                                                                                                      u
         Serve:           CT Corporation System '                                                     £
                          306 W. Main St.
                          Suite 512
                          Frankfort, KY 40601


                  Plaintiff, Carl Brown, for his cause of action against the Defendant, The
                                                                                                      ST
        - Prudential Insurance Company of America (“Prudential”), states as follows:                  CO
                                                                                                      s
                                                                                                      s
                  1.      Plaintiff, Carl Brown, is a resident of Daviess County with a               2
                                                                                                      o
                                                                                                      (9
                                                                                                      5
         residence of 2418 W. 7th St., Owensboro, Kentucky 42301.                                     x
                                                                                                      5
                  2.      Defendant, Prudential, is a corporation organized under the laws of         <    •
                                                                                                      <
         the state of New Jersey, with a principle place of business at 213 Washington                2
                                                                                                      O
                                                                                                      X
                                                                                                      d
         Street, 17th Floor, Newark, New Jersey 07102-2917 and a registered agent at CT
                                                                                                      _3

                                                                                                      S)
         Corporation System, 306 W. Main St., Suite 512, Frankfort, KY 40601.
                                                                                                      12
                  3.      Plaintiff became a full-time employee of Kimberly-Clark as of June          a.


         1,1999. Plaintiff worked in the “converting" department as of his last date worked

         on or about June 14,2017.;

                  4.      Beginning no later than June 1,2010 and continuing to, at least,            o
                                                                                                      i
                                                                                                      5
         June 14, 2017, Plaintiffs disability date, Prudential was the insurer on a group
                                                                                                      O
                                                                                                      o

                                                                                                      o
                                                                                                      cn
                                                                                                      o
                                                                                                      8
                                                     1                                                Q.


Filed                  19-CI-00416   04/23/2019          Jennifer Besecker, Daviess Circuit Clerk



                                                                                          EXHIBIT A
   Case 4:19-cv-00050-JHM-HBB Document 1-2 Filed 05/16/19 Page 5 of 8 PageID #: 12
Filed                 19<CI*00416   04/23/2019            Jennifer Besecker, Daviess Circuit Clerk




        long term disability ("LTD”) insurance plan that Kimberly-Clark Corporation

        extended as an employee benefit to, at least, certain of its employees.

               5.        Plaintiff was a participant in the group long-term disability plan.

               6.        Plaintiff began suffering from a serious illness and disease which is         N
                                                                                                       O
                                                                                                       so
        permanent in nature and rendered him unable to perform each of the material                    •s
                                                                                                       g
                                                                                                       o
        duties of his regular occupation and has disabled him from performing each of                  o
                                                                                                       o
                                                                                                       o>
                                                                                                       a
        the material duties of his occupation and any gainful occupation, namely said
                                                                                                       £
        condition/disease being history of right rotator cuff tear and repair, chronic rotator

        cuff insufficiency and glenohumeral internal rotation deficit from at least June 14,

        2017 continuing and through the current date. Prior to said date, Plaintiff was

        originally injured at work in July 2015 and was ultimately able to return to work in           sr
                                                                                                       CO
                                                                                                       8o
        August 2016. However, after some time, Plaintiff began experiencing a number
                                                                                                       z
                                                                                                       o
        of reported difficulties and dysfunctions at work while undertaking his                        0
                                                                                                       2
        responsibilities, and he was unable to sustain gainful employment.                             E5
                                                                                                       <
                                                                                                       >
               7. '      Plaintiff applied for and received benefits related to the initial injury,    <
                                                                                                       z
                                                                                                       O
        but for this new or subsequent claim he was denied on January 10,2018.                         X
                                                                                                       ci
                                                                                                       a
                                                                                                       a
               8.        Plaintiff completed and submitted to Prudential a form application
                                                                                                       o>
                                                                                                       isn
        for Long Term benefits dated June 26,2017. The Prudential claim form included                  S
                                                                                                       Q.

        a medical records release in favor of Prudential. Plaintiffs medical providers

        sent his medical records to Prudential as they were requested. Plaintiff had and

        has alleged the date of onset of his disability commencing on June 14, 2017.                   N
                                                                                                       O
                                                                                                       o
               9.        Prudential denied Plaintiffs claim for LTD benefits by letter dated
                                                                                                       *
                                                                                                       s
                                                                                                       o
        January 10, 2018 finding that he was able to perform the material duties of his                o

                                                                                                       a
                                                                                                       a
                                                                                                       2
                                                                                                       8
                                                      2                                N
                                                                                                       a.

Filed                 19-01*00416   04/23/2019            Jennifer Besecker* Daviess Circuit Clerk



                                                                                           EXHIBIT A
   Case 4:19-cv-00050-JHM-HBB Document 1-2 Filed 05/16/19 Page 6 of 8 PageID #: 13
Filed                    19-CI-00416   04/23/2019           Jennifer Besecker, Daviess Circuit Clerk




         own occupation by primarily relying upon misconstrued opinions of his treating

         medical provider, Dr. David Boles. Plaintiff appealed this denial through the

         undersigned on July 8,2018.

                   10.      Prudential again denied Plaintiffs claim for LTD benefits by letter          e
                                                                                                         o
                                                                                                         se
         dated October 24,2018 primarily relying upon an unreliable IME hired and paid                   *5
                                                                                                         n
                                                                                                         o
         by Defendant and performed on September 13, 2018. The letter failed to                          o
                                                                                                         a
                                                                                                         HI
                                                                                                         n
         properly consider the unequivocal medical evidence from his treating provider,                  a


        • Dr. Boles.

                   11.       Plaintiff through the administrative appeal process sought

          reconsideration of the October 24,2018 denial of LTD benefits on December 18,

         2018, and provided additional information in support of his claim including a ■                 sr
                                                                                                         CO
                                                                                                         8
          Functional Capacity Evaluation (“FCEn) and addendum medical report directly                    t
                                                                                                         z
                                                                                                         o
                                                                                                         H
         addressing the unreliability of the IME.                                                        0
                                                                                                         x
                   12.       Prudential, by letter dated February 15, 2019 rejected, as                  &
                                                                                                         5
                                                                                                         <
                                                                                                         >
         insufficient, the medical evidence supplied by Plaintiff in support of his claim, and           <
                                                                                                         z
                                                                                                         o
         denied Plaintiffs claim for LTD benefits. Despite the medical records and.                      X
                                                                                                         a

                                                                                                         3
         findings indicating clearly to the contrary, Prudential asserted that Plaintiff was             O)



         still capable of performing the material and substantial duties of his occupation.              1S
                                                                                                         a
         This finding was made despite the fact that (i) it had received all of Plaintiffs

         medical records which were and are supportive of disability, (ii) Plaintiffs primary

         treating physician had completed the forms previously supplied by Prudential and                N
                                                                                                         O
                                                                                                         o
          (iii) an FCE clearly indicated Plaintiff could not return to his employment or any
                                                                                                         %
                                                                                                         g
                                                                                                         e
          other.                                                                                         e

                                                                                                         a
                                                                                                         B)
                                                                                                         n
                                                                                                         S•
                                                        3                                                a.

Filed                    19-0-00416    04/23/2019           Jennifer Besecker, Daviess Circuit Clerk '



                                                                                            EXHIBIT A
   Case 4:19-cv-00050-JHM-HBB Document 1-2 Filed 05/16/19 Page 7 of 8 PageID #: 14
Filed                19-CI-00416    04/23/2019           Jennifer Besecker, Daviess Circuit Clerk




                                            COUNT I - ERISA

               13.      Plaintiff adopts, for purposes of this count of the Complaint,

        paragraphs 1 through 12.                                                                      N
                                                                                                      O
                                                                                                      se
               14.      The group long term disability plan involved in this action was               ’S
                                                                                                      «
                                                                                                      o
        covered by and subject to the Employee Retirement Income Security Act of                      e
                                                                                                      o
                                                                                                      en
                                                                                                      n
        1974, as amended, 29 U.S.C. 1001, etseq.                                                      je

                                                                                                      £
               15.      Plaintiff has not engaged in employment and has not been capable

        of employment since June 14,2017. Plaintiff is entitled to LTD benefits under the

        Prudential policy and such benefits have been erroneously denied by Prudential.

               16.      Prudential, in its denial of Plaintiff’s claim for benefits, has failed to    ST
                                                                                                      00
                                                                                                      s
        comply with its own policy and with the requirements of 29 U.S.C. 1133.                       t
                                                                                                      z
                                                                                                      o
               17.      Plaintiff is entitled (i) to judgment pursuant to 29 U.S.C. 1132 for          o
                                                                                                      2
                                                                                                      x
        benefits that have been arbitrarily and capriciously denied, (ii) his attorney fees           ft
                                                                                                      s
                                                                                                      <
                                                                                                      >-
        and costs, pursuant to 29 U.S.C. 1132, (iii) prejudgment interest on the amounts              <
                                                                                                      z
                                                                                                      o
        that have been erroneously denied, (iv) damages for emotional distress and (v)                X
                                                                                                      ©
                                                                                                      o>
                                                                                                      3
        any and all further relief under 29 U.S.C. 1001, et seq.
                                                                                                      »
                                                                                                      s
                                   COUNT II - BREACH OF CONTRACT                                      8
                                                                                                      £
               18.      Plaintiff adopts, for purposes of this count of the Complaint,

        paragraphs 1 through17.

               19.      Prudential has breached the terms of the group long-term disability
                                                                                                      &
                                                                                                      o

        insurance policy by its erroneous denial of benefits to Plaintiff.                            s
                                                                                                      'S
                                                                                                      o
                                                                                                      o

                                                                                                      ©
                                                                                                      O)
                                                                                                      Q

                                                                                                      8
                                                     4                                                o.

Filed                19-CI-00416    04/23/2019           Jennifer Besecker, Daviess Circuit Clerk



                                                                                          EXHIBIT A
   Case 4:19-cv-00050-JHM-HBB Document 1-2 Filed 05/16/19 Page 8 of 8 PageID #: 15
Filed                19-0-00416    04/23/2019           Jennifer Besecker, Daviess Circuit Clerk




               20.      Plaintiff is entitled to (i) a judgment for damages for Prudential’s

        breach of contract, (ii) his attorney fees and costs herein and (iii) any and all

        further relief available for such breach of contract.

               WHEREFORE, Plaintiff requests judgment, in excess of the jurisdictional              N
                                                                                                    O
                                                                                                    o
        requirements of this court, against Defendant for each form of relief available             *
                                                                                                    N
                                                                                                    O

        under each of the two counts set forth above and as follows:                                e
                                                                                                    a
                                                                                                    a
                                                                                                    »
           A. A declaration of this Court that Carl Brown became.disabled under the                 a


               terms of the plan beginning June 14, 2017 and continues to be disabled

               under the Terms of the plan today;

           B. An award of past-due benefits in the amount owed to Plaintiff from the

               date benefits were terminated through the date of judgment, together with            s?
                                                                                                    «0
                                                                                                    2a
               interest at an appropriate rate on each monthly payment from the date it             £
                                                                                                    z
                                                                                                    o
                                                                                                    H
               was due until the date it is paid;                                                   (9
                                                                                                    £
           C. For reasonable attorneys’ fees incurred in this action; and                           §
                                                                                                    <
                                                                                                    ►
         ■ D. For such other relief as this Court deems just and proper.                            <
                                                                                                    Z
                                                                                                    o
               This 23rd day of April, 2019.                                                        X
                                                                                                     o
                                                                                                     a
                                                                                                    •o

                                                                                                    a
                                                     RHOADS & RHOADS, P.S.C.                        £
                                                                                                    Sn
                                                                                                    a.2
                                                    /s/Christopher L. Rhoads
                                                    Christopher L. Rhoads
                                                    Sara Martin Diaz, Esq.
                                                    115 E. 2nd St., Suite 100
                                                    P.O. Box 2023
                                                                                                    &
                                                  . Owensboro, KY 42302-2023                        o
                                                                                                    o
                                                     (270) 683-4600
                                                                                                    *5
                                                     (270) 683-1653 (fax)                           &
                                                                                                    e
                                                     COUNSEL FOR PLAINTIFF                          o

                                                                                                    a
                                                                                                    2u
                                                    5                                               0.


Filed                19-CI-00416   04/23/2019           Jennifer Besecker, Daviess Circuit Clerk



                                                                                        EXHIBIT A
